Citation Nr: 1233878	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral tinnitus 

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

5. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1971. His awards and decorations include the Distinguished Flying Cross and the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The RO granted the Veteran's claim of entitlement to service connection for PTSD, assigned an initial 70 percent rating for PTSD, and confirmed and continued denials of service connection for bilateral hearing loss, tinnitus, and a back disability. The Veteran timely appealed the continued denials as well as the disability rating assigned for his PTSD. 

This matter was certified to the Board as including three (3) claims of entitlement to service connection. However, review of the claims file shows that claims of entitlement to service connection for hearing loss, tinnitus, and a back disability were denied in a February 2006 rating decision which became final one (1) year later. 38 C.F.R. § 20.1103. Although the Veteran did not appeal these denials, he did submit a February 2007 letter that was received by VA within 1 year of the 2006 rating decision. In the letter, he reiterated previous contentions about his claimed back disability and did not refer to tinnitus, but stated that he had been privately diagnosed with hearing loss. As his claim for hearing loss was denied due to lack of evidence of a current diagnosis, that statement about diagnosis constituted new and material evidence. See 38 C.F.R. § 3.156(a). 

Pursuant to 38 C.F.R. § 3.400, the receipt of new and material evidence (other than service department records) within the appeal period requires VA to treat the claim as though the former decision had not been rendered. The issue of hearing loss is properly before the Board as an initial claim of entitlement to service connection (38 C.F.R. § 3.400) and the issues of tinnitus and a back disability are petitions to reopen previously denied claims of entitlement to service connection. The Board has recharacterized the issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The issue of entitlement to a TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for his PTSD, presented evidence of unemployment, and alleged that he is unable to work as a result of his PTSD, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence pertinent to the current appeal - that evidence has been carefully reviewed by the Board.

The petition to reopen a claim of entitlement to service connection for tinnitus is herein reopened. The remainder of the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.




FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the February 2006 denial of service connection for tinnitus is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently reopens and remands the claim of service connection for tinnitus. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki, 129 S.Ct. 1696.

New and Material Evidence

The RO denied service connection for tinnitus in February 2006 and the Veteran did not appeal the denial. The RO declined to reopen the Veteran's claim in October 2007 despite affording him a VA audiology examination. Although the provision of a VA examination amounts to a de facto reopening of the case, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed.Cir. 1998). The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the February 2006 RO decision consisted of the Veteran's active duty service records as well as some VA and Indian Health Service (IHS) treatment records. After the 2006 rating action, additional VA and IHS records were added to the claims file as well as the reports of October 2007 and June 2009 VA audiology examinations. Certain evidence submitted after the 2006 decision is new and material.

The claim for service connection for tinnitus was denied in 2006 because there was no medical evidence of a current disability. The Veteran submitted an August 2005 claim indicating that he had experienced tinnitus since his active duty service. However, the Veteran's service treatment records did not reflect any complaints of, or treatment for, tinnitus. VA and IHS records associated with the record at that time also did not reflect any mention of tinnitus. 

After the 2006 denial, the Veteran was afforded VA examinations in October 2007 and June 2009. The examination reports from both of these examinations reflect diagnoses of tinnitus. The claims file also reflects a May 2008 IHS health record showing that the Veteran reported experiencing a ringing in his ears ever since his active duty service. 

The May 2008 IHS treatment note and the VA examination reports are new and material evidence. The existence of a current disability relates to an unestablished fact necessary to substantiate the claim and the credibility of this evidence is presumed. Justus, 3 Vet.App. 510. The Board finds that VA's duty to further assist the Veteran with his claim has been triggered. Shade v. Shinseki, 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for tinnitus is granted, to this extent only.


REMAND

As the claims file reflects that certain evidence remains outstanding and a new VA examination is warranted, this matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment note within the claims file appears in the virtual record and is dated June 13, 2011. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file.

The Veteran has reported receiving treatment through the IHS at Fort Defiance. Some IHS records are associated with the claims file - VA obtained his IHS records dated through February 23, 2007 and the Veteran subsequently submitted copies of treatment notes dated May 13, 2008 and June 9, 2008. However, VA treatment notes indicate that the Veteran has received additional mental health, audiology, and back treatment from IHS that is not reflected by the record. Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency. While this case is in remand status, the RO/AMC must take appropriate steps to obtain the Veteran's outstanding IHS treatment records.

A February 2006 IHS record states that the Veteran was referred to a private neurosurgeon for a consultation regarding his back disability. A December 2008 VA treatment record states that the Veteran was receiving back treatment from the University of New Mexico Hospital/Medical Center. The claims file does not contain any records from either of these sources. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for the release of any identified private treatment records.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. Although the Veteran was afforded a VA mental disorders examination in December 2010, a February 2011 treatment note reflects that he reported increased PTSD symptoms to the extent that did not feel able to continue his job search. Further, approximately two (2) years have passed since the last examination and additional time will lapse while the Veteran's appeal is in remand status. Due to the passage of time and the medical evidence indicating that his disability may have changed in severity, the Board finds that a new examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from the private neurosurgeon who afforded him a 2006 consultation AND records from the University of New Mexico Hospital/Medical Center. Make at least two (2) attempts to obtain records from any identified private sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment (generated after June 13, 2011) and associate them with the claims file.

3. Take appropriate steps to obtain outstanding records of IHS treatment occurring after February 23, 2007. Make as many requests as necessary to obtain the records - efforts to obtain the records should not be stopped unless the records do not exist or further retrieval efforts would be futile. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected PTSD and the impact of that disability on his employability/employment. 

The examiner must review the ENTIRE claims file - with particular attention to the December 2010 VA examination report and any records generated subsequently - and conduct an interview with, and an examination of, the Veteran. 

Discuss any changes in severity since the last examination. Discuss the effects of the disability on the Veteran's employment / employability. If the examiner is not able to provide the requested opinions, he or she should explain why.

5. Readjudicate the Veteran's claims, to include consideration of the application of any staged ratings appropriate for his PTSD. 

6. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


